                                          Case 5:20-cv-05799-LHK Document 173 Filed 09/20/20 Page 1 of 2




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                                                        UNITED STATES DISTRICT COURT
                                   8
                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          SAN JOSE DIVISION

                                  11
                                         NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
                                  12
Northern District of California




                                                         Plaintiffs,
 United States District Court




                                                                                            ORDER CONTINUING SEPTEMBER
                                  13                                                        22, 2020 PRELIMINARY INJUNCTION
                                                 v.                                         HEARING FROM 10 A.M. TO 2 P.M.
                                  14
                                         WILBUR L. ROSS, et al.,
                                  15
                                                         Defendants.
                                  16
                                  17
                                              The Court continues the September 22, 2020 hearing on Plaintiffs’ motion for a stay and
                                  18
                                       preliminary injunction (“motion for preliminary injunction”) from 10 a.m. to 2 p.m. Pacific Time
                                  19
                                       to allow time for the resolution of privilege disputes and the review of any documents deemed
                                  20
                                       non-privileged.
                                  21
                                              Specifically, on September 13, 2020, Defendants produced to Plaintiffs 58 documents,
                                  22
                                       withheld in full on the basis of an asserted privilege 67 documents, and redacted on the basis of an
                                  23
                                       asserted privilege 14 documents. This production violated the Court’s Order to Produce the
                                  24
                                       Administrative Record, ECF No. 96.
                                  25
                                              Given the exigency of the motion for preliminary injunction and Defendants’ refusal to
                                  26
                                       comply with the Court’s Order to Produce the Administrative Record, the Court ordered
                                  27
                                  28                                                    1
                                       Case No. 20-CV-05799-LHK ORDER CONTINUING SEPTEMBER 22, 2020 PRELIMINARY INJUNCTION
                                       HEARING FROM 10 AM TO 2 PM
                                          Case 5:20-cv-05799-LHK Document 173 Filed 09/20/20 Page 2 of 2




                                   1   Defendants to produce on September 18, 2020 the documents Defendants had produced to the

                                   2   United States Department of Commerce Office of the Inspector General. ECF No. 132.

                                   3          On September 18, 2020, Defendants produced to Plaintiffs 657 documents, withheld in full

                                   4   on the basis of an asserted privilege 433 documents, and redacted on the basis of an asserted

                                   5   privilege 568 documents.

                                   6          Many of the redacted documents consist of emails and redact the contents of the emails

                                   7   and only disclose the sender, the recipient, and the subject line. Thus, these documents provide no

                                   8   more information than the privilege log.

                                   9          Plaintiffs note that in total for the September 13 and 18 productions, Defendants have

                                  10   claimed privilege over approximately 1,082 of the 1,797 documents.

                                  11          As such, additional time is necessary for the resolution of Plaintiffs’ privilege objections

                                  12   and the review of any documents deemed non-privileged. Accordingly, the Court continues the
Northern District of California
 United States District Court




                                  13   September 22, 2020 preliminary injunction hearing from 10 a.m. to 2 p.m. Pacific Time.

                                  14   IT IS SO ORDERED.

                                  15
                                  16   Dated: September 20, 2020

                                  17                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  18                                                   United States District Judge
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                                    2
                                       Case No. 20-CV-05799-LHK ORDER CONTINUING SEPTEMBER 22, 2020 PRELIMINARY INJUNCTION
                                       HEARING FROM 10 AM TO 2 PM
